Citation Nr: 1700080	
Decision Date: 01/03/17    Archive Date: 01/13/17

DOCKET NO.  07-21 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for chronic maxillary sinusitis with headaches.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), to include on an extra-schedular basis, pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1975.

This appeal to the Board of Veterans' Appeals (Board) arose from two rating decisions.

In an October 2006 rating decision, the RO, inter alia, denied the Veteran's claim of a rating in excess of 10 percent for chronic maxillary sinusitis with headaches.  In December 2006, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2007.

In October 2010, the Board remanded the Veteran's claim for an increased rating for sinusitis to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action, the AMC continued to deny the claim (as reflected in a November 2011 supplemental SOC (SSOC)) and returned the matter to the Board for further appellate consideration.

In a January 2011 rating decision, the RO, inter alia, denied the Veteran's claim for a TDIU. In February 2011, the Veteran filed a NOD. An SOC was issued in August 2011, and the Veteran filed a substantive appeal (via a VA Form 9) in October 2011.

In January 2012, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.


In March 2012,  the Board denied the Veteran's claim for an increased rating for varices of the right leg and remanded the claims for  an increased rating for sinusitis and for a TDIU to the agency of original jurisdiction (AOJ) for further development.  After accomplishing further action, the AOJ continued to deny the remaining claims on appeal (as reflected in a July 2013 SSOC),) and returned these matters to the Board for further appellate consideration.

For reasons expressed below, the remaining claims on appeal are, again, being remanded to the AOJ. VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately the Board finds that further AOJ action on the remaining claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these  matters.

In March 2012, the Board remanded these matters, inter alia, to afford the Veteran a VA examination to determine the severity of his service-connected sinusitis.  The Veteran was afforded a VA examination in December 2012.  The Veteran and his representative have argued that the December 2012 VA examination was inadequate.  See October 2016 Appellant's Post-Remand Brief; August 2013 Submission of Veteran; January 2013 Submission of Veteran.  The Board agrees.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

The December 2012 VA examiner essentially found no symptomatology related to the Veteran's service-connected sinusitis, including no non-incapacitating episodes of sinusitis in the prior 12 months.  See 38 C.F.R. § 4.97, Diagnostic Code 6513 (2016).  The examiner simply stated "[t]hick mucus probably medication-related.  Choking and laryngeal findings probably GERD.  Cannot find evidence of sinus headache, but last CT more than 6 years ago." 

A June 2010 treatment record from Dr. G.G., M.D., notes that the Veteran has no symptoms of GERD.  Further, in an August 2013 statement, the Veteran stated that he has not been diagnosed with GERD and has never been told that he has GERD.  In addition, recent VA treatment records dated in 2013 note the prescription of Fluticasone, a nasal steroid to treat sinus problems.  Moreover, the examiner stated that he could not find evidence of sinus headaches as the last CT scan was performed more than six years ago.

The Board finds the December 2012 VA examination report and opinion inadequate for several reasons.  First, the examiner was unable to determine whether the Veteran experiences sinus headaches.  He noted that he was unable to determine such as the last CT scan was performed six years ago.  It is not clear why the examiner did not order a CT scan as it appears such would have assisted in determining whether the Veteran experiences sinus headaches.  Second, it is unclear whether the Veteran's symptomatology is related to his service-connected disability or some other disability or the use of medications.  The examiner offered no explanation as to why the Veteran's symptoms may be related to GERD or unidentified medications.  Indeed, it is further unclear given the Veteran's recent prescription for Fluticasone for sinus problems.  Additionally, the December 2010 VA examination report notes that the Veteran did suffer from episodes of sinus infections.  Given the above, the Board finds the December 2012 VA examination inadequate.  Barr, 21 Vet. App. at 312.

Accordingly, the AOJ should arrange for the Veteran to undergo VA ear, nose and throat (ENT) examination, by an appropriate medical professional-preferably, physician.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well  result in a denial of the claim for increase, to include the claim for a TDIU.  See 38 C.F.R. § 3.655(b) (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. Id.  If the Veteran fails to report to the scheduled examination, the AOJ correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to the Veteran by the pertinent medical facility. 

Also,. the Board again points out that, as any decision with respect to the claim for a higher rating for sinusitis may affect the Veteran's claim for a TDIU, this claim is inextricably intertwined with the claim for a higher rating.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that, any Board action on the TDIU claim, at this juncture, would be premature.  Hence, a remand of this matter is warranted, as well.

While these matters are on remand, to ensure that all due process requirements are met, and that the record is complete, while these matters are on remand, the AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining  claims on appeal, explaining that he has a  full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year period).   

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016). 

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (20156.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  The AOJ's adjudication  of the increased rating claim should include consideration of whether "staged" rating of the Veteran's sinus disability (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007), is appropriate; and adjudication of the claim for a TDIU should include consideration of 38 C.F.R. §  4.16(b).

Accordingly, these matters are hereby REMANDED for the following action:

1. Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.  

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds,  assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all available records and/or responses from each contacted entity are associated with the claims file, or a reasonable time period for the Veteran's response has expired,  arrange for the Veteran to undergo a VA ENT examination, by an appropriate medical professional-preferably, a physician-for evaluation of his service-connected sinusitis. 

The contents of the entire, electronic claims file (to include a complete copy of this REMAND) must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies, to include a CT scan, if deemed warranted, should be accomplished (with all findings made available to the examiner  prior to completion of the report), and all clinical findings should be reported in detail.

The examiner should provide specific clinical findings as to whether the Veteran's sinusitis is manifested by: (a) three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non- incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; or (b) near constant sinusitis characterized by headaches, pain, and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  For purposes of this examination, an incapacitating episode means one that requires bed rest and treatment by a physician.  Additionally, the examiner should indicate whether the Veteran has undergone radical surgery for his sinusitis and now has chronic osteomyelitis.

If the examiner determines that headaches, pain, purulent discharge and/or crusting are not the result of service-connected sinusitis, the examiner must explain what causes those symptoms.  If the examiner determines that symptomatology is attributable to medication, the examiner should identify the medication and what the medication is used to treat.

All examination finding/testing results, along  with complete, clearly-stated rationale, must be provided, 

4.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file (a) copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to the Veteran by the pertinent medical facility.

5.  To help avoid further remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claims on appeal. 

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating  the claims, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate each claim in light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication)  and legal authority (to include, with respect to the increased rating claim, whether staged rating is appropriate, and, with respect to the TDIU claim, whether the procedures for referral of the claim pursuant to 38 C.F.R. § 4.16(b) are invoked).

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication: it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

